Opinion.—There are but tivo points presented for our consideration: 1st. Jurisdiction of county court to grant the injunction staying the sale of personal property levied upon under an execution from justice’s court of Galveston for less than $200. *3372d. It was error in the county court of Parker county to grant and perpetuate the injunction in this case, because D. A. Young and M. Mathews had an adequate legal remedy, by affidavit and claim bond, to try right to the property.
Authority to grant writs of injunction eo nomine, and also to grant all other writs necessary to the enforcement of the jurisdiction of the court, is conferred by the constitution, article 5, section 15, and it is in the same terms recognized by enactment. Act June 16, 1876, art. 1170, B. S.
Appellants insist that when the writ issues it must be made returnable to the court of the justice of the peace whence the execution came.
This suit was filed and fiat of the judge made May 24, 1879. At that date, article 3932, Paschal’s Digest, was in force, which has been re-enacted in the Be vised Statutes, article 2880. The second ground of error is not maintainable. See Story on Partnership, sec. 261 and note. The proper proceeding in a case like this is by injunction. Kogers <o. Nichols, 20 Tex., 719; Story on Partnership, sec. 264, and authorities cited. There being no error apparent upon the record for which the judgment ought to be reversed, we conclude that it ought to be affirmed.
Affirmed.